Citation Nr: 0317186	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  99-17 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel
INTRODUCTION

The veteran had active service from December 1969 to 
September 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO).

During the course of this appeal, the veteran's claims file 
was transferred to the Baltimore, Maryland RO and his claim 
is now being handled by that RO.

Pursuant to the veteran's request a hearing was held at the 
RO before a local hearing officer in June 2000.  A transcript 
of the hearing is of record.

These issues were remanded in January 2001 for further 
development.  The case was thereafter returned to the Board.

In January 2003, a letter was sent to the veteran at his 
current address of record from the Board requesting 
clarification regarding a request for a hearing before a 
Veterans Law Judge of the Board, to which there has been no 
response.  Therefore, it is assumed that the veteran no 
longer wants a hearing before Veterans Law Judge of the Board 
and the Board may proceed with the instant case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issues of entitlement to 
service connection for residuals of a head injury and service 
connection for a seizure disorder has been obtained by the 
RO.

2.  Any current residuals of a head injury or a seizure 
disorder have not been shown to be related to any in-service 
occurrence or event.  It is not at least as likely as not 
that any current residuals of a head injury or a seizure 
disorder is related to the veteran's service or to any in-
service occurrence or event.  

3.  Epilepsy was not demonstrated within one year from 
separation from active service.


CONCLUSIONS OF LAW

1.  Any residuals of a head injury were not incurred in or 
aggravated by service, nor may epilepsy be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.303, 
3.304, 3.307, 3.309, 3.326 (2002).

2.  A seizure disorder was not incurred in or aggravated by 
service, nor may epilepsy be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.304, 3.307, 
3.309, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issues of entitlement to service connection for residuals 
of a head injury and a seizure disorder.  Thus, no further 
assistance to the veteran is required to comply with the duty 
to assist him as to these issues.  See 38 U.S.C.A. § 5103A 
(West 2002).  In this regard there has been notice as to 
information needed, treatment records have been obtained, a 
VA examination has been provided, and there have been rating 
decisions and a statement of the case sent to the veteran.  
There is no indication that there is additional information 
on file that would lead to a different outcome in these 
claims.  All pertinent notice has been provided in the 
documents sent to the veteran.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  These regulations provide 
no additional duties, are not more favorable to the veteran 
than the statute, and are satisfied as all appropriate notice 
and development has otherwise been accomplished as discussed 
elsewhere.  

The veteran, through letters and the statement of the case, 
has been notified as to evidence and information necessary to 
substantiate the claims.  The discussions in the rating 
decision, the statement of the case (SOC), the supplemental 
statement of the case (SSOC) and the letters sent to the 
veteran informed him of what evidence he must obtain and 
which evidence VA would seek to obtain, as required by 
section 5103(a), as amended by the VCAA, and by § 3.159(b), 
as amended by 66 Fed. Reg. at 45,630.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A letter addressing the 
VCAA requirements was provided in May 2001.  This letter and 
other letters from the VA provided notification to the 
claimant and to the claimant's representative of any 
information, and medical or lay evidence, not previously 
submitted that is necessary to substantiate the claim; and 
notice of which evidence, if any, the claimant is being 
expected to obtain and submit, and which evidence will be 
retrieved by VA.

Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

It is noted that evidence was received by the RO, to which a 
Supplemental Statement of the Case (SSOC) was not prepared.  
This evidence consists of statements from the veteran 
reiterating his contentions regarding the current appeal, and 
is the same as prior contentions from him which were 
considered in the Statement of the Case (SOC) and SSOCs in 
this case.  Therefore, the Board finds that there would be no 
useful purpose in remanding for the issuance of a SSOC.  

It is noted that in November 2001 the veteran reported that 
he was denied Social Security Administration (SSA) disability 
benefits.  He has additionally reported that he had two 
examinations for SSA disability benefits but that neither 
addressed his seizures.  Therefore, there is no indication 
that any records associated with the denial of disability 
benefits should be obtained as there is no showing that these 
records would provide information different that that already 
of record.  In situations where it is not indicated how 
particular records might be useful, there is no need to 
obtain the records.  See Holoway v. Brown, 4 Vet. App. 454 
(1993).

In this case the veteran is contending that he currently has 
a seizure disorder and residuals of a head injury related to 
his service.  The competent evidence does not support his 
contention.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2002). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and epilepsy becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

The veteran's medical records from his period of service are 
unavailable.  In an administrative decision in June 1999, the 
RO determined that despite extensive efforts to obtain the 
veteran's service records, they were unavailable.  In cases 
where service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit of the doubt doctrine.  O'Hare v. Derwinski, Vet. 
App. 365 (1991).  

The veteran's DD214 shows that he received an honorable 
discharge.  His military occupational specialty was 
carpenter. 

In his original claim for service connection for seizures in 
April 1998, the veteran reported he had seizures that began 
in 1975.

Private treatment records show the veteran was seen in 
December 1976 for a laceration above the right eye which the 
veteran reported was sustained when he was drinking and fell 
and hit his head on a coffee table and the veteran was seen 
in February 1977 for laceration of the scalp after he fell on 
the job the previous day.

On a December 1978 VA record regarding a claim for dental 
trauma the veteran reported that in Alaska in 1971 during a 
riot he was hit in the mouth and had a tooth cracked and the 
front teeth loosened.

On a VA treatment record in May 1983, it was noted that the 
veteran had been treated since 1976 for seizures secondary to 
alcohol abuse and lacerations secondary to an automobile 
accident caused by his being intoxicated.  

At a hearing at the RO for an unrelated issue in May 1983, 
the veteran reported that he had alcoholism and that he 
terminated an education program a few months earlier due to 
this. 

VA treatment records in September 1992 show the veteran was 
seen for seizures, he reported a seizure five years 
previously and currently.

Private treatment records show the veteran was seen for 
seizures in April 1993, April 1994, September 1994, July 
1997, and March 1998 to April 1998.  

VA treatment records in April 1998 show the veteran was seen 
for seizures.  He denied a prior head injury and reported the 
first seizure in 1974 when he was age 25.  He denied being a 
heavy alcohol consumer.  Subsequent VA treatment records show 
treatment for seizures.  In March 2000, the veteran reported 
having seizures for 25 years.

In a statement in October 1999, a friend of the veteran's 
reported that he served with the veteran and he stated that 
he noticed that in service, the veteran would sometimes 
forget important details and sometimes had trouble hearing as 
things would have to be repeated to him several times.

In a statement in May 2000, the veteran's private physician 
indicated that the veteran had been seen in May 2000 for a 
seizure disorder.  The veteran reported that while in service 
he was stationed in Alaska and was involved in a motor 
vehicle accident where the vehicle rolled several times.  The 
veteran himself did not recall the events but was told by 
family and friends that he sustained severe head trauma and 
was hospitalized.  He reported that some time thereafter, the 
exact date unknown, he began experiencing seizures which were 
described as acute onset, eyes rolling into the back of his 
head, salivating at the mouth, becoming totally unresponsive, 
and shaking all over.  He would subsequently awake slowly.  
This was consistent with tonic-clonic seizures.  Based on the 
records available, the veteran had not required medical 
treatment for his seizures in the previous two years and he 
was well controlled on his medication.  The etiology of the 
veteran's seizures was unknown.  We cannot discount the 
possibility of head trauma resulting from the reported motor 
vehicle accident as mentioned above.  Certainly head trauma 
was a leading cause of seizure disorder in patients with 
similar demographics as the veteran, those of his age and 
without other identifiable etiologies.  

At the RO hearing before a local hearing officer in June 
2000, the veteran reported that in service, he was a 
carpenter and drove trucks and other vehicles to work sites.  
He reported that the motor vehicle accident in service 
occurred during the winter and that he did not remember much 
about the incident.  He stated he wrote his mother a letter 
about the incident.  He had a disorder that limited his 
memory.  The veteran did not remember seeking treatment for a 
head injury in service.  His problems in service were memory 
related.  His first medical treatment for the head injury or 
seizures was in the 1970s.

On a VA examination and addendum in March 2002, the veteran 
reported that in service he had a motor vehicle accident.  He 
stated that he was unconscious for a few minutes and that he 
remembered that his head was bandaged but he was not kept in 
a hospital and was back to full duty within a day.  He 
reported that he had his first seizure in 1973 when cutting 
the grass.  After review of the records and examination, the 
diagnoses were cerebral trauma, mild and generalized seizures 
(major seizures).  It was the examiner's opinion that the 
veteran had a relatively minor head injury in service which 
would not be expected to cause seizures and that he was 
discharged from the service in 1972 and did not begin having 
seizures until 1973 at which time the veteran reported that 
he was drinking large amounts of alcohol; he had however, 
continued to have seizures and therefore alcohol may not have 
been the answer to the seizure onset.  Nevertheless, it was 
not likely that the seizures resulted from the head injury in 
service. 

Additionally, the veteran has submitted numerous statements 
regarding his contentions that he currently has a seizure 
disorder related to his service as well as residuals of a 
head injury.  Additionally in support of his claim, the 
veteran's spouse has submitted statements.  The veteran 
additionally submitted a medical treatise document regarding 
epilepsy.

Again, in this case the competent evidence does not show that 
the veteran's current seizure disorder is related to his 
service, nor is there showing of a head injury with current 
residuals related to the veteran's service.  Further, there 
is no showing of seizures or epilepsy within one year of 
service.  The evidence shows that the first treatment for the 
veteran for seizures was in December 1976, several years 
after service, and no mention was made of any relationship to 
service, or of a head injury in service until the veteran's 
statements in support of the current claim beginning in April 
1998.  Additionally, on his original claim in April 1998, the 
veteran reported seizures that began in 1975 and at the RO 
hearing in June 2000, the veteran reported that he did not 
remember being treated in service for a head injury or 
seizures although he had been in a motor vehicle accident in 
service.  Private and VA treatment records beginning in 
December 1976 show treatment for seizures and for head 
injuries initially related to alcoholism, and subsequently 
the veteran has been treated for seizures although he has 
reported he has stopped drinking.  

On the March 2002 VA examination, again based on the 
veteran's report of a head injury in service, the examiner 
opined that the head injury in service was relatively minor 
and would not be expected to cause the current seizures the 
veteran had and it was not likely the seizures resulted from 
a head injury in service.

Therefore, the contemporaneous medical evidence beginning in 
December 1976, the March 2002 VA examination, and the 
veteran's report on his initial claim in 1998 that his 
seizures began in 1975 are more probative than the private 
doctor's statement in May 2000 that the veteran's seizures 
may be related to a head injury in service.  

Further, although the veteran's numerous statements and 
testimony and statements from friends and relatives are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

In this case, the undersigned finds that the VA has met its 
heightened obligation to this veteran whose service medical 
records are unavailable, as the veteran had reported himself, 
including in his initial claim in April 1998 and at the RO 
hearing in June 2000, that he was not treated for a head 
injury or seizures in service.  While in his most recent 
statements in support of his current claim, the veteran 
reports he was treated in service, the contemporaneous 
evidence outweighs his current contention.  Additionally, 
even assuming the veteran had a head injury in service, as 
noted at the March 2002 VA examination the veteran's report 
of the head injury was that it was minor and the VA examiner 
noted it would not cause the current seizures. 

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection for residuals of a head injury and seizures.  In 
the absence of competent, credible evidence of continuity of 
relevant symptomatology, service connection is not warranted 
on a direct or presumptive basis for residuals of a head 
injury or seizures.  


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for a seizure disorder is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

